Wait, J.
There is nothing in these exceptions. The accident was caused by the failure of the defendant to see the plaintiff Walker’s car in front of him as that car paused to avoid endangering pedestrians who crossed in front of it. The two cars were passing along intersecting streets. It was for the jury to determine, under proper instruction, whether the plaintiff failed to observe the law of the road, G. L. c. 89,- *561§ 8, with regard to an automobile approaching from his right. No horn was sounded by either car. It was for the jury to say whether this contributed to the accident.
The due care of the female plaintiffs, who were on the back seat of the Walker car, was also for the jury.
The judge could not rightly direct verdicts for the defendants.
In principle the case is fully covered by the decisions in Dumas v. Ward, 251 Mass. 497, and Eammes v. Caplan, 252 Mass. 205.

Exceptions overruled.